IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,050


KENNITH W. LORENTZ, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM THE DENIAL OF A MOTION TO RECUSE 
FILED IN CAUSE NO. CR-24878-A IN THE 159TH DISTRICT COURT

ANGELINA COUNTY



Per Curiam.

O P I N I O N


	This is a direct appeal of the denial of a motion to recuse filed in the 159th District 
Court of Angelina County, Cause No. CR-24878-A, styled Ex parte Kennith W. Lorentz.  
Appellant asserts that Judge Paul E. White should have been recused or disqualified from
presiding over his habeas case because the judge had a bias against the first claim raised
in the habeas application in which appellant alleged that Judge White appointed his trial
counsel in violation of a statute and local rule.
	After reviewing the habeas application and the record of the proceedings, we have
determined that this appeal is not properly before us.  It is, therefore, dismissed. 

Do not publish
Delivered: 	December 16, 2009